IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                                     : NO. 866
                                           :
APPOINTMENTS TO THE JUVENILE               : SUPREME COURT RULES DOCKET
COURT PROCEDURAL RULES                     :
COMMITTEE                                  :




                                        ORDER

PER CURIAM
         AND NOW, this 16th day of February, 2021, Michael A. Dinges, Esquire, Lycoming

County, Lisa P. Harvey, Esquire, Philadelphia, and Sarah R. Katz, Esquire, Philadelphia,

are hereby appointed as members of the Juvenile Court Procedural Rules Committee for

a term of six years, commencing April 1, 2021.